DETAILED ACTION
This Office action is in response to the application filed on 30 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
It appears that the application was filed with a set of color drawings and an otherwise identical set of black and white (or grayscale) drawings. Examiner notes that color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Further, the black and white (grayscale) drawings are objected to because the apparent conversion from color to grayscale has resulted in the loss of information necessary for understanding that which is being shown. For example, Fig. 1 shows a variety of different items of interest on a map of the United States, each represented by circles which cannot be differentiated as they appear in very similar shades of gray. 
Similarly, Fig. 11 shows various switching devices that are apparently depicted in either a closed state or open state. However, the shades of gray shown in the key to differentiate these two states are nearly identical, and it is impossible to tell the state of any given switch from the figure itself.
In Fig. 14, the depicted text (particularly, but not limited to, the left-hand side of the figure) is of a small-size typeface and some text is of lighter shade than the rest (presumably due to conversion from color). Due to these issues, it is not possible to read most of the text in Fig. 14.
Figs. 15A-D, 16A-D, 17, and 18A-D all suffer from essentially the same issue as identified from Figs. 1 and 11 above – key elements of each figure are impossible to differentiate due to the very similar shades of gray used. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (emphasis added):
“a transmission line pair comprising a positive transmission line that couples the first VSC terminal and the first LCC terminal of the first VSC and the first LCC, respectively, to the third VSC terminal and the third LCC terminal of the second VSC and the second LCC, respectively, and a second positive line that couples the second VSC terminal and the second LCC terminal of the first VSC and the first LCC, respectively, to the fourth VSC terminal and the fourth LCC terminal of the second VSC and the second LCC, respectively.”

It is not clear as to the proper interpretation of “positive” in reference to the “positive transmission line” and the “second positive line” of the claim. That is, while the specification provides written description support of the emphasized features, it is merely by use of verbatim language as is found in the claims without further elaboration. 
Meanwhile, the drawings, for instance in Fig. 8, show an HVDC transmission system having a positive DC line (top center), and a negative DC line (bottom center). From the recitations quoted above from claim 1, it appears that the claimed “second positive line” would correspond with the negative DC line of Fig. 8 (or, at least, that one of the two claimed “lines” must correspond to Fig. 8’s negative DC line).
Further, the specification makes no specific mention of the negative DC line in Fig. 8; however, it does teach in [0064] that, “the multi-terminal station-hybrid HVDC system is a bipolar HVDC system” which is in agreement with what is shown in Fig. 8. Whereas, aside from repeating the wording of the claim as mentioned above, no further description of a system with two positive lines could be found. Instead, a key feature of the disclosed invention appears to be that, unlike the prior art, “the DC lines do not need to reverse voltage polarity” when reversing the power flow direction (paragraph [0070]), thus indicating that the negative DC line would not need to become positive at some point during operation of the invention.
Given Applicant’s disclosure as a whole, there is substantial ambiguity as to which disclosed features correspond to the second positive line of claim 1. It is speculated that, for instance, the word “positive” may be defined or used in some way that it refers to something besides DC voltage polarity, or alternatively, that there is an additional embodiment described that has not been properly understood by the examiner. 
In any case, the result is that the scope of claim 1 is indefinite. Claims 2 and 3 each ultimately depend from claim 1 and therefore are also indefinite by inheriting the above deficiencies. For purposes of examination, the word “positive” in the recitations quoted above from claim 1 will be interpreted as merely setting forth a capability of usage of the transmission lines – that either or both transmission lines could be at a positive DC potential, but are not necessarily so in the claimed invention.
Independent claim 4 recites substantially similar limitations as found quoted above from claim 1. As such, the scope of claim 4 is indefinite for the same reasons as already explained. Claims 5-21 each ultimately depend from claim 4, and so are also indefinite as they inherit the same deficiencies. The same interpretation as explained above for claims 1-3 will likewise be applied to claims 4-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the cited article by Sun et al. entitled, "A Station-Hybrid HVDC System Structure and Control Strategies for Cross-Seam Power Transmission".
Regarding claims 1-21, the cited article clearly discloses the same subject matter as that which is disclosed in the instant application and recited in the claims. The article was first published or publicly available on 20 June 2020 according to IEEE Xplore, approximately four months before the effective filing date of the instant application.  Further, while all of the listed inventors of the instant application are credited as authors of the cited article, the article further credits a fourth author, Jiuping Pan, whom is not listed as an inventor in the application.
As such, the cited article is considered to be prior art in view of 35 U.S.C. 102(a)(1) since in this situation, it is not clear by its nature that the prior art exception under 35 U.S.C. 102(b)(1) is applicable. According to MPEP, 2153.01(a): 
“If […] the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”

Therefore, all claims 1-21 are rejected as being clearly anticipated by the cited article, since it is evident that the same subject matter is taught therein as is disclosed and claimed in this application. This rejection may be overcome by Applicant with a proper showing that the prior art exception under 35 U.S.C. 102(b)(1) applies. See MPEP 2153 and 2155.01.

Claims 1, 2, and 4-6, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Andersson et al. (US 2018/0097450; hereinafter “Andersson”).
In re claims 1, 2, and 4, Andersson discloses a high voltage direct current (HVDC) transmission system and the corresponding method of operation (see Figs. 1-3), comprising: a first terminal (106) comprising a first voltage source converter (VSC) (120) having a first and second VSC terminals (e.g., output terminals 155; or alternatively the VSC terminals can be considered the positive and negative side converter strings shown in Fig. 3) and a first line commutated converter (LCC) (108) having first and second LCC terminals (e.g., output terminals 154); a second terminal (107) comprising a second VSC (132) having third and fourth VSC terminals (195) and a second LCC (110) having third and fourth LCC terminals (194); and a transmission line pair (112, 114) comprising a positive transmission line (either of 112, 114) that couples the first VSC terminal and the first LCC terminal of the first VSC and the first LCC, respectively, to the third VSC terminal and the third LCC terminal of the second VSC and the second LCC, respectively (as shown in Fig. 1), and a second positive line (other of 112, 114, under the interpretation of “positive” as provided in the indefiniteness rejection, above – either transmission line 112 or 114 has the capability of being at a positive DC voltage) that couples the second VSC terminal and the second LCC terminal of the first VSC and the first LCC, respectively, to the fourth VSC terminal and the fourth LCC terminal of the second VSC and the second LCC, respectively (as shown in Fig. 1);
 wherein each of the first LCC and the second LCC are configured to operate in any of a plurality of LCC operating modes, the plurality of LCC operating modes comprising a constant DC current mode and a constant DC voltage mode (see [0022], [0028]: the LCCs 108, 110 are configured at least to operate with a regulated or constant DC current); and wherein each of the first VSC and the second VSC are configured to operate in any of a plurality of VSC operating modes, the plurality of VSC operating modes comprising a constant DC voltage mode, a constant active power mode, a constant reactive power mode, and a constant alternating current (AC) voltage mode (id.: the VSCs 120, 132 are configured at least to operate by controlling active and/or reactive power to defined (or constant, under the given operating conditions) levels).
In re claim 5, Andersson discloses configuring the first terminal and the second terminal in a first power flow direction from the first terminal to the second terminal (Fig. 1; [0016]).
In re claim 6, Andersson discloses wherein configuring the first terminal and the second terminal in the first power flow direction, comprises: configuring the first LCC in the constant DC current mode ([0022]); configuring the second LCC in the constant DC voltage mode ([0028]); configuring the first VSC in the constant active power mode ([0022]); and configuring the second VSC in the constant active power mode ([0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2018/0097450) in view of the cited article by Jiang-Hafner et al. entitled, “HVDC with voltage source converters – a powerful standby black start facility” (hereinafter “Jiang”).
In re claims 3 and 7, Andersson does not explicitly disclose wherein the first terminal and the second terminal are configured to reverse a first power flow direction from the first terminal to the second terminal to a second power flow direction from the second terminal to the first terminal. However, it is noted that Andersson mentions the use of the HVDC terminal 106 to perform a black start of the wind power generation AC grid ([0023]), but is silent regarding a second power flow from the second terminal to the first terminal.
Whereas Jiang discloses a known use of HVDC VSCs for black start of a dead AC grid (Abstract) in which another HVDC station that is connected to an active AC grid is used to charge the DC capacitors of the station associated with the dead AC grid, and the charged DC voltage is then used to generate the AC voltage to black start (see section II of Jiang, in particular on p. 2) in order to maintain the DC voltage on the HVDC link during the operation (id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC system and operation method of Andersson such that, during the disclosed black start operation, the first terminal and the second terminal are configured to reverse a first power flow direction from the first terminal to the second terminal to a second power flow direction from the second terminal to the first terminal, as taught by Jiang, in order to maintain the HVDC voltage during the black starting operation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2018/0097450) in view of Chinese publication CN 107342588 A by inventors Xu et al. (hereinafter “Xu”; machine translation of Xu is also cited and attached with this Office action).
In re claim 13, Andersson discloses the claimed invention as explained above, except for detecting a frequency disturbance in the high voltage direct current (HVDC) transmission system; generating a power order deviation based on the frequency disturbance; controlling the first terminal and the second terminal using one of a plurality of emergency frequency support power control schemes. 
Whereas Xu discloses the use of an HVDC transmission system for emergency control of frequency of an attached grid (see p. 2 of the machine translation) in which frequency disturbances are detected as active power faults due to loads or generators (p. 2, first full paragraph), and as soon as possible thereafter, emergency power modulation commands are issued to the HVDC system to control the sending and receiving converter terminals (id.) in order to suppress a rapid decline or rise in the grid frequency (id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC system operation method of Andersson by including the operating steps of detecting a frequency disturbance in the high voltage direct current (HVDC) transmission system; generating a power order deviation based on the frequency disturbance; controlling the first terminal and the second terminal using one of a plurality of emergency frequency support power control schemes as taught by Xu, in order to suppress a rapid decline or rise in the grid frequency.


Allowable Subject Matter
Claims 8-12 and 14-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 8-12, the prior art made of record fails to disclose or suggest using the specific operation modes as recited in claim 8 to configure the first terminal and the second terminal in the second power flow direction, particularly in combination with the earlier recitations of claims 4-7, from which claim 8 depends.
With respect to claim 14, the prior art made of record fails to disclose or suggest increasing first and second power references of the first VSC and the second VSC, respectively, when a power support direction of the power order deviation is a same as a power flow direction of the HVDC transmission system and the power order deviation is less than a combined maximum power output of the first VSC and the second VSC.
With respect to claim 15, the prior art made of record fails to disclose or suggest increasing first and second power references of the first VSC and the second VSC to maximum power capacity, respectively, and increasing first and second power references of the first LCC and the second LCC, respectively, when the when a power support direction of the power order deviation is a same as a power flow direction of the HVDC transmission system and the power order deviation is less than a difference between a first sum of the maximum power capacities of the first VSC and the second VSC, respectively, and maximum power capacities of the first LCC and the second LCC, respectively, and a second sum of the first and second power references of the first VSC and the second VSC, respectively, and the first and second power references of the first LCC and the second LCC, respectively
With respect to claim 16, the prior art made of record fails to disclose or suggest increasing first and second power references of the first VSC and the second VSC to maximum power capacity, respectively, and increasing first and second power references of the first LCC and the second LCC to greater than maximum capacity, respectively, when the when a power support direction of the power order deviation is a same as a power flow direction of the HVDC transmission system and the power order deviation is not less than a difference between a first sum of the maximum power capacities of the first VSC and the second VSC, respectively, and the maximum power capacities of the first LCC and the second LCC, respectively, and a second sum of the first and second power references of the first VSC and the second VSC, respectively, and the first and second power references of the first LCC and the second LCC, respectively.
With respect to claim 17, the prior art made of record fails to disclose or suggest decreasing first and second power references of the first VSC and the second VSC, respectively, when a power support direction of the power order deviation is different from a power flow direction of the HVDC transmission system and the power order deviation is less than a power reference of the first VSC and the second VSC.
With respect to claim 18, the prior art made of record fails to disclose or suggest decreasing first and second power references of the first VSC and the second VSC, respectively, and decreasing first and second power references of the first LCC and the second LCC, respectively, when a power support direction of the power order deviation is different from a power flow direction of the HVDC transmission system and the power order deviation is less than a sum of a power reference of the first LCC and the second LCC and a power reference of the first VSC and the second VSC.
With respect to claim 19, the prior art made of record fails to disclose or suggest configuring the second LCC in the constant DC voltage mode, configuring the second VSC in the constant active power mode, decreasing first and second power references of the first VSC and the second VSC, respectively, to zero, and decreasing first and second power references of the first LCC and the second LCC, respectively, to zero, and increasing power flow via the first VSC and the second VSC in a power flow direction of the power flow deviation when the power support direction of the power order deviation is different from a power flow direction of the HVDC transmission system and the power order deviation is less than a sum of a total power change of the first VSC and the second VSC from the power reference of the VSC to reversed maximum power and the power reference of the first LCC and the second LCC.
With respect to claim 20, the prior art made of record fails to disclose or suggest configuring the second LCC in the constant DC voltage mode, configuring the second VSC in the constant active power mode, decreasing first and second power references of the first VSC and the second VSC, respectively, to zero, and decreasing first and second power references of the first LCC and the second LCC, respectively, to zero, increasing power flow via the first VSC and the second VSC to maximum power flow in a power flow direction of the power flow deviation, disconnecting the first LCC and the second LCC from the HVDC transmission system, reversing voltage polarity of each of the first LCC and the second LCC, reconnecting the first LCC and the second LCC to the HVDC transmission system, and increasing the power reference of the first LCC and the second LCC after reconnecting the first LCC and the second LCC to the HVDC transmission system when the power support direction of the power order deviation is different from a power flow direction of the HVDC transmission system and the power order deviation is less than a sum of a total power change of the first VSC and the second VSC from the power reference of the VSC to reversed maximum power and a total power change of the first LCC and the second LCC from the power reference of the LCC to reversed maximum power.
With respect to claim 21, the prior art made of record fails to disclose or suggest configuring the second LCC in the constant DC voltage mode, configuring the second VSC in the constant active power mode, decreasing first and second power references of the first VSC and the second VSC, respectively, to zero, and decreasing first and second power references of the first LCC and the second LCC, respectively, to zero, increasing power flow via the first VSC and the second VSC to maximum power flow in a power flow direction of the power flow deviation, disconnecting the first LCC and the second LCC from the HVDC transmission system, reversing voltage polarity of each of the first LCC and the second LCC, reconnecting the first LCC and the second LCC to the HVDC transmission system, and increasing the power reference of the first LCC and the second LCC to maximum capacity or greater after reconnecting the first LCC and the second LCC to the HVDC transmission system when the power support direction of the power order deviation is different from a power flow direction of the HVDC transmission system and the power order deviation is not less than a sum of a total power change of the first VSC and the second VSC from the power reference of the VSC to reversed maximum power and a total power change of the first LCC and the second LCC from the power reference of the LCC to reversed maximum power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of known hybrid HVDC transmission systems using a combination of LCC and VSC technologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838